Dolat Ventures, Inc. 8-K/A Exhibit 16.1 May 13, 2011 Securities and Exchange Commission treet, N.E. Washington, DC20549 Ladies and Gentlemen: We have read the statements of Dolat Ventures, Inc. (the “Company”) pertaining to our firm included under Item 4.01 of Form 8-K/A, to be filed on or about May 13, 2011 and agree with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ Pritchett, Siler & Hardy, P.C. PRITCHETT, SILER & HARDY, P.C.
